—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 17, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
Defense counsel seeks to be relieved of her assignment as *673counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of criminal possession of a weapon-in the second degree and was sentenced in accordance with the plea agreement to a prison term of 2V2 to 5 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Crew III and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.